DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed on 03/23/2021.
Claims 1-4 are allowed.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Inoue et al., US 20150336587 A1 and Inoue et al., US 20170088174 A1, hereinafter referred to as Inoue 587’ and Inoue 174’, respectively.
Inoue 587’ discloses a driving assistance apparatus that is configured to assist a driving operation of a vehicle by a driver, comprising: 
a database that stores an operation history which is a history of an operation amount of the driver (See at least ¶7); and 
an electronic control unit (ECU) including a processor programmed to:
recognize the operation amount of the driver for an operation device of the vehicle (See at least ¶7); 
recognize an external environment of the vehicle (See at least ¶51 and 52); 
predict an appropriate operation amount which is the operation amount, at prediction time point after a current time point, performed by the driver in See at least ¶63); 
set an appropriate operation amount range including the appropriate operation amount when the appropriate operation amount is predicted (See at least ¶57);
Appln. No.: 16/396,869determine whether or not the operation amount of the driver corresponding to the prediction time point of the appropriate operation amount is included in the appropriate operation amount range (See at least ¶109).

None of the prior art of record references taken either together or in combination with the prior art of record discloses:
(Claims 1 and 3) “change reaction force characteristics of the operation device such that a reaction force increase amount with respect to the increase of the operation amount in the appropriate operation amount range is large compared to the reaction force increase amount with respect to the increase of the operation amount from the operation amount at the time of the determination to the appropriate operation amount range, or such that the reaction force decrease amount with respect to the decrease of the operation amount in the appropriate operation amount range is large compared to the reaction force decrease amount with respect to the decrease of the operation amount from the operation amount at the time of the determination to the appropriate operation amount range, when it is determined that the operation amount of the driver corresponding to the prediction time point of the appropriate operation amount is not included in the appropriate operation amount range.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/M.M.K./Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662